Citation Nr: 9919696	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  94-31 803A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for right tentorial 
meningioma as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The veteran had active service from January 1951 to October 
1954. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied a claim of entitlement to 
service connection for right tentorial meningioma as a result 
of exposure to ionizing radiation.
 
The veteran requested a hearing before the Board by 
videoconference.  A videoconference hearing was conducted by 
the undersigned Board member, sitting in Washington, D.C., 
and the veteran testifying from Louisville, Kentucky, in 
April 1999.


REMAND

The medical evidence of record provides conflicting opinions 
as to the likelihood that the veteran's tentorial meningioma 
resulted from his exposure to ionizing radiation during 
Operation CASTLE.  A VA physician provided a November 1994 
opinion that it was more likely than not that there was a 
relationship between the veteran's exposure to radiation and 
the diagnosed meningioma.  However, it does not appear that 
this physician reviewed the available information as to the 
specific circumstances of the veteran's exposure, such as 
distance from test site, duties, number of days of exposure, 
and dosimetry badge readings.  

In contrast, a January 1996 VA medical opinion that a 
relationship between the veteran's exposure to radiation in 
1954 and a meningioma diagnosed in 1993 was unlikely was 
based on review of the veteran's actual and reconstructed 
radiation exposure.  However, subsequent to that 1996 VA 
opinion, a private physician submitted an August 1998 opinion 
that it was well known that meningiomas are triggered by low-
dose radiation therapy.  There is no medical evidence of 
record which explains the significance of this medical 
opinion in the context of the facts and circumstances of the 
veteran's claim.  

Further factual development, to include more specific medical 
opinion, is required prior to completion of appellate review 
by the Board.  It is the Board's intention to seek an opinion 
from the Armed Forces Institute of Pathology (AFIP), 
including an opinion based on review of the evidence as a 
whole, including the pathology materials.  

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should ask the veteran whether 
there are any providers, VA or non-VA, 
other than the Louisville VA Medical 
Center, which would have pathology 
specimens relevant to the veteran's 
claim.  

2.  The RO should obtain the tissues 
secured for pathologic study during a 
February 1993 craniotomy and resection of 
meningioma, and any other available 
pathology material pertinent to the 
veteran's claim, from the Louisville VA 
Medical Center.  Reference may be made to 
the clinical records of the veteran's 
February 1993 VA hospitalization.  The RO 
should, after obtaining any necessary 
authorizations, obtain any relevant 
pathology materials from any other 
providers identified by the veteran.

3.  The RO should obtain the clinical 
records of the veteran's treatment at the 
James Graham Brown Cancer Center, 
University of Louisville Hospital, at the 
address provided in the August 1998 
private medical opinion of record.  
Current VA clinical records from August 
1998 to the present should also be 
obtained.  All obtained clinical records 
should be associated with the claims 
file.  

4.  The RO should send all obtained 
pathology materials, along with a copy of 
this remand, to AFIP, 6825 16th Street, 
N.W., Building 54, Department of 
Neuropathology, Room G051, Washington, 
D.C., 20306-6000, after assuring that the 
pathology materials, which may be fragile 
and irreplaceable, are packaged 
separately from the claims folder, in 
protective packaging, marked "FRAGILE."  
The box containing the tissue samples 
MUST include a copy of this remand and 
identification by the veteran's name.  
The packaging should reflect that the 
clinical records and claims file will be 
separately forwarded by the Board, with 
the notation "paperwork coming later."  
AFIP may be contacted by telephone at 
202-782-1620.

5.  After the slides have been forwarded 
to AFIP, the RO should return the claims 
file to the Board, after conducting any 
other additional development deemed 
necessary.

As noted above, it is the intention of the Board to 
thereafter obtain an opinion from AFIP.  No other action is 
required of the RO or by the veteran.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



